State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 108 SSM 18
 The People &c.,
         Respondent,
      v.
 Jaime Cruz,
         Appellant.




 Submitted by Harold V. Ferguson, Jr., for appellant.
 Submitted by Alan Gadlin, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order reversed and
 accusatory instrument dismissed. As the People acknowledge, the accusatory
 instrument's misdemeanor count, to which defendant pleaded guilty, was facially
 deficient (see People v Hill, 38 NY3d 460, 462 [2022]). The People consent to dismissal
 of the remaining portion of the accusatory instrument. Acting Chief Judge Cannataro and
 Judges Rivera, Garcia, Wilson, Singas and Troutman concur.

 Decided December 13, 2022